DETAILED ACTION
This communication is responsive to the Amendment filed February 15, 2022.  Claims 1, 3-5, 24-29, and 31-49 are currently pending.
The amendment to the Specification is ACKNOWLEDGED.
All currently pending claims are ALLOWED.

Allowable Subject Matter
Claims 1, 3-5, 24-29, and 31-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
In its Amendment, Applicant amended the claims to include previously-indicated allowable subject matter.  (See Office Action dated November 5, 2022 at para. 15, which is incorporated by reference herein.)  Thus, the present claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763